Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 2/2/22. 
Claims 17-32 are pending in this application and are being examined in this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 2/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16619976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wulff-Doring et al. (hereafter referred to as Wulff et al.) (US 5958825, pub date Sep 28, 1999).
Applicant Claims
The instant claims are drawn to the following:
A process for preparing alkanolamines and ethyleneamines in the liquid phase, which comprises reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of an amination catalyst which is obtained by reducing a catalyst precursor, wherein the preparation of the catalyst precursor comprises a step a) in which a catalyst precursor comprising one or more catalytically active components of Sn, Cu and Ni is first prepared by coprecipitation or precipitative application and the catalyst precursor prepared in step a) is contacted simultaneously or successively with a soluble Ru compound and a soluble Co compound in a step b).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Wulff et al. teaches a process for preparing alkanolamines, e.g aminoethylethanolamine (AEEA), and ethyleneamines, e.g. ethylenediamine (EDA), in the liquid phase, by reacting ethylene glycol and/or monoethanolamine (MEA) with ammonia in the presence of an amination catalyst at a temperature of 80 to 250 degrees C and a pressure of 100 – 400 bar (column 3, line 57-69; column 4, line 24-40; column 6, lines 14-15; examples)
The amination catalyst is obtained by reducing a catalyst precursor. The catalyst precursor contains cobalt, nickel, ruthenium and copper. Additionally, tin as a promoter can be added to the catalyst precursor composition (column 1, lines 58 – column 2, line 5; column 2, claim 1). The selectivity of the catalyst can be controlled by doping with the promoters (column 2, lines 47-50).
The catalyst comprises (based on the total weight of the catalyst) (abstract; column 1, line 58 - column 2, line 10; claim 1):
More than 6-50% by weight of cobalt, nickel or a mixture of.
0.001-25% by weight of ruthenium
0-5% by weight of copper
0-5% by weight of a promoter which can include tin
Wulff et al. teaches: “The carrier can be impregnated with the metals or compounds of the metals in step (a) by any desired suitable method. For example, the carrier may be impregnated with a solution of the metal compounds. Impregnation of the carrier may also be effected by spraying on the solutions or kneading the carrier together with the solutions or by precipitating the metals or metal compounds onto the carrier.” (column 2, lines 59-65)
 Also see the following teaching by Wulff et al.: “The impregnation of the catalyst with metals or metal salt solutions can be carried out in any desired order. For example, the catalyst carrier can be impregnated with a solution which contains all metal salts. The carrier may also be impregnated in succession with a plurality of solutions which contain the salts of one or more of the metals used. All or individual impregnation layers may be applied several times, it being possible to change the order of the impregnations. In the case of multiple impregnations, in particular when the solutions are sprayed on several times or the carrier impregnated several times with the solutions, the concentration of the metal salts in the solutions may be kept low.” (column 3, lines 10-20)
Wulff et al. goes on to teach “When carrier and metals or metal compounds are kneaded together or precipitated together, the resulting materials are as a rule subsequently molded.” (column 3, lines 53-55)
Wulff et al. exemplifies the following (example 1):
“135 g of Al2O3 extrudates having a diameter of 4 mm (D10-10, produced by BASF AG, Ludwigshafen) were left to stand with 88 ml of an aqueous impregnating solution which contained 8.88 g of NiO, 8.88 g of CoO and 3.55 g of CuO, with repeated thorough stirring at room temperature for two hours. The catalyst precursor was dried for 16 hours at 120 degree  C and calcined for four hours at 400 degree C. This process was repeated. 140 g of these extrudates were then introduced into an impregnating drum and 73.5 ml of an aqueous ruthenium nitrate solution which contained 1.57 g of ruthenium were sprayed on in the course of 10 minutes. Nickel, cobalt and copper were used in the form of the nitrates.”   
“The catalyst precursor was then dried for 16 hours at 120 degree C and calcined for four hours at 400 degree C. After cooling, the extrudates were installed in a reduction apparatus and flushed for two hours with 20 liter of N2 per hour. Heating was then carried out to 300 degree C at a rate of 2 degree C/min and with a hydrogen flow rate of 20 liter of H2 per hour, and this temperature was maintained for 20 hours. After cooling in a stream of nitrogen, the catalyst was passivated with an air/nitrogen mixture, a maximum temperature increase of 20 degree C being permitted. The catalyst thus prepared contained 1% by weight of ruthenium, 7.9% by weight of nickel, 7.9% by weight of cobalt and 3.2% by weight of copper on alumina. The results in the amination of monoethanolamine are listed in Table 1. The catalyst was still completely intact after an operating time of 303 hours.” (example 1)
Thus Wulff et al. teaches and exemplifies a multi-stage production in which the catalyst precursor is impregnated in stages by different metal salt solutions, then dried, calcinated and reduced (example 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wulff et al. is deficient in that it does not teach the particular order for the sequence of steps for the addition of each metal to the catalyst precursor.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and as indicated in MPEP 2144.04 IV. C., that the order of the prior art steps for each metal addition is prima facie obvious in the absence of new or unexpected results. Absent evidence to the contrary, it would be obvious to add Tin, Copper and Nickel in a first stage to the catalyst precursor and then Ruthenium and Cobalt added later to the catalyst precursor, in order to improve the selectivity of the catalyst. The art teaches addition of the metals can be done in any desired order, with a succession and with a plurality of metal solutions, along with changing the order of addition and adding individual or a combination of metals at several intervals (column 3, lines 10-25). Furthermore, applicant already exemplifies addition of Nickel, Copper and Cobalt in a first stage, with Ruthenium was added later to the catalyst precursor (example 1). The applicant does not show any unusual and/or unexpected results for their particular order of addition of the metals. Note that the prior art provides the same effect desired by the applicant, the preparation of alkanolamines and ethyleneamines with an amination catalyst, for the chemical industry. 
With regard to applicant’s claim language of “an amination catalyst which is obtained by reducing a catalyst precursor, wherein the preparation of the catalyst precursor comprises a step a) in which a catalyst precursor comprising one or more catalytically active components of Sn, Cu and Ni is first prepared by coprecipitation or precipitative application and the catalyst precursor prepared in step a) is contacted simultaneously or successively with a soluble Ru compound and a soluble Co compound in a step b)” and dependent claims 18-31 and 35-36, drawn to the preparation of the catalyst precursor, these are considered product by process limitations and claims. Thus the method of making the catalyst precursor does not have patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113.
	Thus applicant would need to show a structural difference between Wulff et al. and applicant’s amination catalysts in order to be patentably distinct. The preparation of both the catalyst precursor and the catalyst do not have patentable weight. Again, since applicant’s claims include product by process language for the preparation of the catalyst and the catalyst precursor, the preparation of applicant’s catalyst and catalyst precursor do not have patentable weight. The patentability of the catalyst and the catalyst precursor do not depend on its method of production. The determination of patentability is only based on the resulting structure of the amination catalyst (used in the process for preparing alkanolamines and ethyleneamines) and not on the method of production of the amination catalyst, nor on the method of production of the catalyst precursor.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
	The examiner acknowledges applicant’s argument that “Claim 17 as amended limits the options for preparation of the catalyst precursors in step a) to coprecipitation or precipitative application. Coprecipitation and precipitative application are two out of three alternatives for preparation of the catalyst precursor (1. Coprecipitation, 2. Precipitative Application (deposition precipitation), and 3. Impregnation, see page 15, lines 2 ff.). By limiting claim 1 to the alternatives 1. Coprecipitation and 2. Precipitative Application, all catalysts which are prepared from a catalyst precursor obtained by 3. Impregnation are excluded from the claim scope. It is respectfully submitted that claim 17 as amended herein overcomes the basis for the obviousness rejection and therefore claims 17-32 are allowable over the prior art.”
The examiner does not agree with applicant’s arguments.
As stated previously in the above art rejection, the applicant would need to show a structural difference between Wulff et al. and applicant’s amination catalysts in order to be patentably distinct. The preparation of both the catalyst precursor and the catalyst do not have patentable weight. Again, since applicant’s claims include product by process language for the preparation of the catalyst and the catalyst precursor, the preparation of applicant’s catalyst and catalyst precursor do not have patentable weight. The patentability of the catalyst and the catalyst precursor do not depend on its method of production. The determination of patentability is only based on the resulting structure of the amination catalyst (used in the process for preparing alkanolamines and ethyleneamines) and not on the method of production of the amination catalyst, nor on the method of production of the catalyst precursor.
Furthermore, Wulff et al. teaches the ability of the metals and metal compounds to be precipitated together with the carrier (column 2, lines 64-65; column 3, lines 53-55).

The examiner acknowledges applicant’s argument that “Wulff-Doring discloses catalysts which are obtained by impregnation of a carrier or support material with a solution of the soluble active metals. Wulff-Doring teaches that the metal loading of the catalysts is limited to 20 percent by weight or less (see Examples 1-2). In contrast, the catalyst of the present invention are based on the catalyst precursor B3 of WO 2013/072289 have a metal content of more than 40 percent by weight (see example 1) (see claim 36).” And “Furthermore, unlike the present application, Wulff-Doring does not require a mandatory post-impregnation step. The catalysts are usually prepared in a single impregnation step only and may optionally be prepared by multiple impregnations.” And “Claims 33-35 are further removed from Wulff-Doring, since these claims require Sn which the applicant does not believe that Wulff-D6ring discloses as discussed in the interview.”
The examiner does not agree with applicant’s arguments. Wulff et al. teaches the metal loading of the catalysts can have up to 90% metal, which includes Sn (tin) as a promoter (claim 1; column 1, line 55 - column 2, line 5; and abstract). Also any suitable method in any desired order can be used to impregnate the carrier with the metals (column 3, lines 11-12; column 2, lines 59-60).

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671


/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658